Sedgwick, J.
Within the time allowed for an application for rehearing, a motion was filed by plaintiff to modify the judgment of this court and the decision of the state board, so as to fix the date of the plaintiff’s appropriation September 10, 1882, instead of September 1, 1886. Notice of this application was given to all parties interested, with leave to file briefs upon the question if desired. Upon further examination of the record, we are satisfied that an error has been made in this regard. The state board found “that the work of excavating and constructing the canal was begun on the 10th day of September, 1882, * * * and the canal completed as reconstructed by June 1, 1886.’’ Under the law, as at the time existed, the date of the appropriation was the date of the commencement of the work which was afterwards completed and the water thereby applied to a beneficial use. The priority of the 'plaintiff’s appropriation is therefore September 10,' 1882, and our former judgment and the order of the state board are modified accordingly.
Former judgment modified.